DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated July 13, 2021.

The objection to the title is withdrawn.

The objection to claim 1 is overcome as claim 1 has been amended to correct the informality.

As for Applicant’s argument regarding the amendments to independent claim 1 overcoming the art: “Auclair et al. does not disclose the electronic device recited in claim 1. For example, Auclair et al. fails to disclose elements corresponding to at least the coupling hole and coupling portion recited in claim 1.” (Remarks, page 12); examiner agrees.  Accordingly, claim 1 is in a condition for allowance.

The claims dependent on claim 1 are in a condition for allowance as well.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Shea (Reg. No. 34,725) on 7/29/2021.

The application has been amended as follows:

Cancel claims 5-15.


Allowable Subject Matter
Claims 1-4 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record for the reason stated above.
The dependent claims further limit allowable independent claim 1, and thus, are also allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/Yaron Cohen/
Examiner, Art Unit 2626